 
Exhibit 10.1

Supplemental Indenture No. 4
 
Supplemental Indenture No. 4, dated as of August 31, 2006, between PHH
Corporation, a corporation duly organized and existing under the laws of the
State of Maryland (the “Company”), and J.P. Morgan Trust Company, N.A. (as
successor in interest for Bank One Trust Company, N.A.), a national banking
association duly organized and existing under the laws of the United States of
America (the “Trustee”), as trustee under the Senior Debt Securities Indenture
hereinafter mentioned.
 
WITNESSETH:
 
Whereas, the Company duly authorized the execution and delivery of a Senior Debt
Securities Indenture, dated as of November 6, 2000 (as amended and supplemented,
the “Senior Indenture”), providing for the issuance from time to time of
Securities of the Company, unlimited as to principal amount, to bear such rates
of interest, to mature at such time or times, to be issued in one or more
series;
 
Whereas, Section 902 of the Senior Indenture provides that the Company and the
Trustee may enter into a supplemental indenture for the purposes of adding any
provisions to or changing in any manner or eliminating any of the provisions of
the Senior Indenture or of modifying in any manner the rights of the Holders of
Securities with the consent of the Holders of not less than a majority in
principal amount of the Outstanding Securities of each series affected by such
supplemental indenture;
 
Whereas, the Company desires to supplement or amend the Senior Indenture only
with respect to the following Securities, all of which were issued after May 30,
2002 (the “Affected Securities”):
 
Outstanding
Principal Amount
 
 
Title of Securities
 
CUSIP
 
Maturity
 
$
400,000,000
 
6.000% Benchmark Issues
693320-AE-3
03/01/2008
$
600,000,000
 
7.125% Benchmark Issues
693320-AF-0
03/01/2013
$
840,000
 
5.550% Non-Callable Internotes
69334W-CK-5
01/15/2007
$
4,222,000
 
6.700% Non-Callable Internotes
69334W-AB-7
06/15/2007
$
4,098,000
 
6.650% Non-Callable Internotes
69334W-AF-8
06/15/2007
$
8,916,000
 
6.500% Non-Callable Internotes
69334W-AK-7
06/15/2007
$
971,000
 
6.400% Non-Callable Internotes
69334W-AP-6
07/15/2007
$
2,197,000
 
6.450% Non-Callable Internotes
69334W-AT-8
07/15/2007
$
3,528,000
 
6.050% Non-Callable Internotes
69334W-AX-9
08/15/2007
$
2,754,000
 
5.900% Non-Callable Internotes
69334W-BB-6
08/15/2007
$
1,770,000
 
5.850% Non-Callable Internotes
69334W-BF-7
09/15/2007
$
1,126,000
 
5.600% Non-Callable Internotes
69334W-BK-6
09/15/2007
$
2,724,000
 
5.600% Non-Callable Internotes
69334W-BP-5
09/15/2007
$
1,538,000
 
5.500% Non-Callable Internotes
69334W-BT-7
09/15/2007
$
1,558,000
 
5.500% Non-Callable Internotes
69334W-BX-8
10/15/2007
$
1,074,000
 
6.000% Non-Callable Internotes
69334W-CB-5
11/15/2007
$
700,000
 
5.900% Non-Callable Internotes
69334W-CF-6
11/15/2007
$
3,217,000
 
6.000% Non-Callable Internotes
69334W-CP-4
01/15/2008
$
4,688,000
 
6.000% Non-Callable Internotes
69334W-CT-6
01/15/2008
$
3,173,000
 
6.000% Non-Callable Internotes
69334W-CX-7
01/15/2008
$
2,637,000
 
5.750% Non-Callable Internotes
69334W-DB-4
03/15/2008
$
1,898,000
 
5.500% Non-Callable Internotes
69334W-DF-5
03/15/2008
$
2,648,000
 
5.800% Non-Callable Internotes
69334W-DK-4
03/15/2008

 

--------------------------------------------------------------------------------


$
2,950,000
 
5.950% Non-Callable Internotes
69334W-DP-3
04/15/2008
$
2,853,000
 
5.600% Non-Callable Internotes
69334W-DU-2
04/15/2008
$
3,802,000
 
6.700% Callable Internotes
69334W-DQ-1
04/15/2010
$
2,326,000
 
6.450% Callable Internotes
69334W-DV-0
04/15/2010
$
6,098,000
 
7.850% Callable Internotes
69334W-DR-9
04/15/2018
$
6,391,000
 
7.650% Callable Internotes
69334W-DS-7
04/15/2018



 
Whereas, pursuant to Section 3.01 of the Supplemental Indenture No. 3, dated as
of May 30, 2002 between the Company and the Trustee, all securities issued after
May 30, 2002 shall be deemed to constitute securities of a single series, and,
accordingly, the Senior Indenture may be amended with the consent of the Holders
of a majority in principal amount of the Affected Securities voting as a single
class;
 
Whereas, the Company and the Trustee have received written consents of the
Holders of not less than a majority in principal amount of the Affected
Securities to the amendments to the Senior Indenture set forth in this
Supplemental Indenture No. 4 and related waivers with respect to such Affected
Securities; and
 
Whereas, all conditions necessary to authorize the execution and delivery of
this Supplemental Indenture No. 4 and to make this Supplemental Indenture No. 4
valid and binding have been complied with or have been done or performed.
 
Now, Therefore, in consideration of the premises set forth above, it is mutually
agreed by the Company and the Trustee, for the equal and ratable benefit of all
Holders of the Affected Securities, as follows:
 
ARTICLE ONE
DEFINITIONS


Section 1.01 For all purposes of the Senior Indenture and this Supplemental
Indenture No. 4, except as otherwise expressly provided or unless the context
otherwise requires:



 
a.
unless indicated otherwise, “herein,” “hereof” and other words of similar import
refer to this Supplemental Indenture No. 4 as a whole and not to any particular
Article, Section or other subdivision; and




 
b.
all capitalized terms used in this Supplemental Indenture No. 4 but not defined
herein shall have the meanings assigned such terms in the Senior Indenture.



ARTICLE TWO
AMENDMENTS TO THE SENIOR INDENTURE


Section 2.01 Section 101 of the Senior Indenture is hereby amended to add the
following definitions in appropriate alphabetical order:


“Additional Consent Fee” means the payment defined as such with respect to the
Securities in the Offer Documents.
 
- 2 -

--------------------------------------------------------------------------------




“Compliance Certificate” means the certificate the Company is required to
deliver pursuant to Section 1005 of the Indenture.
 
“Covenant Reversion Date” means the earliest of 5:30 p.m., New York City time,
on (i) the Business Day following the Company’s failure to pay the Initial
Consent Fee and consideration for tendered Securities, if due, in accordance
with the Offer Documents, (ii) the Business Day following the Company’s failure
to pay the Additional Consent Fee, if due, in accordance with the Offer
Documents and (iii) December 31, 2006.
 
“Initial Consent Fee” means the payment defined as such with respect to the
Securities in the Offer Documents.
 
“Offer Documents” means the Offer to Purchase and Consent Solicitation Statement
dated as of August 16, 2006 and the related Letter of Transmittal, each as may
be amended and supplemented from time to time.
 
“SEC Reports” means the Company’s Annual Report on Form 10-K for the year ended
December 31, 2005 and Quarterly Reports on Form 10-Q for the three months ended
March 31, 2006, the six months ended June 30, 2006 and the nine months ended
September 30, 2006, and other information, documents and reports which the
Company may be required to file with the Commission pursuant to Section 13 or
15(d) of the Securities Exchange Act of 1934.


Section 2.02 Section 501 of the Senior Indenture is hereby amended to add the
following sentence at the end of the Section:
 
“Notwithstanding any of the foregoing, the failure of the Company to comply with
Sections 704 or 1005 of this Indenture or Section 314 of the Trust Indenture Act
prior to the Covenant Reversion Date shall not constitute a default under clause
(4) above; provided, however, that any foregoing failure to comply with Sections
704 or 1005 of this Indenture or Section 314 of the Trust Indenture Act shall
constitute a default under clause (4) above as of the Covenant Reversion Date
if, as of 5:30 p.m., New York City time, on the Covenant Reversion Date, the
Company shall have failed to file with the Commission the SEC Reports that are
required to be filed by that date or the Company shall have failed to deliver
the Compliance Certificate.” 
 
ARTICLE THREE
WAIVER OF PAST DEFAULTS


Section 3.03 Pursuant to Section 513 of the Senior Indenture, the Holders of a
majority in aggregate principal amount of the Affected Securities have waived
all defaults with respect to any breaches of Sections 501(4), 704 or 1005 of the
Senior Indenture or Section 314 of the Trust Indenture Act of 1939 and any
defaults that shall have occurred prior to the effective date of this
Supplemental Indenture No. 4 are deemed to have been cured for all purposes.
 
- 3 -

--------------------------------------------------------------------------------


ARTICLE FOUR
MISCELLANEOUS


Section 4.01 Except as otherwise provided herein, all of the terms and
conditions of the Senior Indenture shall remain in full force and effect.
 
Section 4.02 The Trustee assumes no responsibility for the correctness of the
recitals herein contained, which shall be taken as the statements of the
Company. The Trustee makes no representation and shall have no responsibility as
to the validity of this Supplemental Indenture No. 4. All of the provisions
contained in the Senior Indenture in respect of the rights, privileges,
immunities, powers and duties of the Trustee shall be applicable in respect of
this Supplemental Indenture No. 4 as fully and with like force and effect as
though fully set forth herein. The Company agrees to pay all amounts due to the
Trustee under Section 607 of the Senior Indenture arising under or in connection
with this Supplemental Indenture No. 4.
 
Section 4.03 If any provision in this Supplemental Indenture No. 4 shall be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions of this Supplemental Indenture No. 4 or the Senior
Indenture shall not in any way be affected or impaired thereby.
 
Section 4.04 This Supplemental Indenture No. 4 may be executed in several
counterparts, each of which shall be deemed to be an original, and such
counterparts shall together constitute but one and the same instrument.
 
Section 4.05 This Supplemental Indenture No. 4 shall be governed by and
construed in accordance with the laws of the State of New York. This
Supplemental Indenture No. 4 is subject to the provisions of the Trust Indenture
Act of 1939 and shall, to the extent applicable, be governed by such provisions.
 


 


- 4 -

--------------------------------------------------------------------------------




In Witness Whereof, the Company and the Trustee have caused this Supplemental
Indenture No. 4 to be duly executed by their respective officers thereunto duly
authorized all as of the day and the year first above written.
 



 
PHH CORPORATION
                 
By:
/s/ Mark Johnson
   
Name:
Mark Johnson
   
Title:
Vice President and Treasurer
                 
J.P. MORGAN TRUST COMPANY, N.A.,
 
as Trustee
         
By:
/s/ Benita A. Vaughn
 
 
Name:
Benita A. Vaughn
 
 
Title:
Vice President

 
 
 - 5 -

--------------------------------------------------------------------------------